NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        AUG 2 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 VITALII TRUBNIKOV,                                  No. 14-73266

                    Petitioner,                      Agency No. A200-589-673

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Vitalii Trubnikov, a native and citizen of Ukraine, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo due process claims and we review for

substantial evidence the agency’s factual findings. Vilchez v. Holder, 682 F.3d
1195, 1198 (9th Cir. 2012). We deny the petition for review.

      We reject Trubnikov’s contentions that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim).

      Substantial evidence supports the agency’s determination that Trubnikov’s

experiences in Ukraine, even considered cumulatively, did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003) (being

teased, harassed, and discriminated against without any significant physical harm

did not compel finding of past persecution); Lim v. INS, 224 F.3d 929, 936 (9th

Cir. 2000) (“Threats standing alone . . . constitute past persecution in only a small

category of cases, and only when the threats are so menacing as to cause

significant actual ‘suffering or harm.’”) (citation omitted). Substantial evidence

also supports the agency’s conclusion that Trubnikov failed to establish his fear of

harm in Ukraine is on account of a protected ground. See Padash v. INS, 358 F.3d
1161, 1166-67 (9th Cir. 2004); Parussimova v. Mukasey, 555 F.3d 734, 740-41

(9th Cir. 2008) (under the REAL ID Act, an applicant must prove a protected

                                          2                                    14-73266
ground is at least ‘one central reason’ for persecution). Thus, his withholding of

removal claim fails. See Padash, 358 F.3d at 1167.

      Finally, substantial evidence supports the agency’s denial of Trubnikov’s

CAT claim because he failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Ukraine. See Alphonsus v. Holder, 705 F.3d 1031, 1049 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-73266